Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 1 of 10




           EXHIBIT A
Terms of Service
                                 Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 2 of 10
                                                               For a better experience on Facebook, update your browser.



                                                                                                                                       Join or Log Into Facebook
                                       Sign Up




                   Facebook Ads Controls

                                                                      Terms of Service
                   Privacy Basics
                                                                      On July 31, 2019, we’re updating our Terms of Service to be clearer
                                                                      about how Facebook makes money and the rights people have when
                   Cookies Policy                                     using Facebook. You can fnd a preview of the updated version here.


                   Data Policy
                                                                      Welcome to Facebook!


                                                                      These Terms govern your use of Facebook and the products,
                   More Resources
                                                                      features, apps, services, technologies, and software we ofer (the
                   •   View a printable version of the Terms          Facebook Products or Products), except where we expressly sate
                       of Service
                                                                      that separate terms (and not these) apply.




                                                                             Return to top



                                                                       1. Our Services
                                                                       Our mission is to give people the power to build community and bring the world closer
                                                                       together. To help advance this mission, we provide the Products and services described
                                                                       below to you:


                                                                             Provide a personalized experience for you:
                                                                             Your experience on Facebook is unlike anyone else's: from the poss,
                                                                             sories, events, ads, and other content you see in News Feed or our
                                                                             video platform to the Pages you follow and other features you might
                                                                             use, such as Trending, Marketplace, and search. We use the data we
                                                                             have - for example, about the connections you make, the choices and
                                                                             settings you select, and what you share and do on and of our Products
                                                                             - to personalize your experience.


                                                                             Connect you with people and organizations you care about:
                                                                             We help you fnd and connect with people, groups, businesses,
                                                                             organizations, and others that matter to you across the Facebook
                                                                             Products you use. We use the data we have to make suggesions for
                                                                             you and others - for example, groups to join, events to attend, Pages to
                                                                             follow or send a message to, shows to watch, and people you may want
                                                                             to become friends with. Stronger ties make for better communities, and
                                                                             we believe our services are mos useful when people are connected to



https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
Terms of Service
                                Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 3 of 10
                                                           people, groups, and organizations they care about.


                                                           Empower you to express yourself and communicate about what
                                                           matters to you:
                                                           There are many ways to express yourself on Facebook and to
                                                           communicate with friends, family, and others about what matters to you
                                                           - for example, sharing satus updates, photos, videos, and sories
                                                           across the Facebook Products you use, sending messages to a friend
                                                           or several people, creating events or groups, or adding content to your
                                                           profle. We also have developed, and continue to explore, new ways for
                                                           people to use technology, such as augmented reality and 360 video to
                                                           create and share more expressive and engaging content on Facebook.


                                                           Help you discover content, products, and services that may
                                                           interes you:
                                                            We show you ads, ofers, and other sponsored content to help you
                                                           discover content, products, and services that are ofered by the many
                                                           businesses and organizations that use Facebook and other Facebook
                                                           Products. Our partners pay us to show their content to you, and we
                                                           design our services so that the sponsored content you see is as
                                                           relevant and useful to you as everything else you see on our Products.


                                                           Combat harmful conduct and protect and support our community:
                                                           People will only build community on Facebook if they feel safe. We
                                                           employ dedicated teams around the world and develop advanced
                                                           technical sysems to detect misuse of our Products, harmful conduct
                                                           towards others, and situations where we may be able to help support or
                                                           protect our community. If we learn of content or conduct like this, we will
                                                           take appropriate action - for example, ofering help, removing content,
                                                           blocking access to certain features, disabling an account, or contacting
                                                           law enforcement. We share data with other Facebook Companies when
                                                           we detect misuse or harmful conduct by someone using one of our
                                                           Products.


                                                           Use and develop advanced technologies to provide safe and
                                                           functional services for everyone:
                                                           We use and develop advanced technologies - such as artifcial
                                                           intelligence, machine learning sysems, and augmented reality - so that
                                                           people can use our Products safely regardless of physical ability or
                                                           geographic location. For example, technology like this helps people who
                                                           have visual impairments undersand what or who is in photos or videos
                                                           shared on Facebook or Insagram. We also build sophisicated network
                                                           and communication technology to help more people connect to the
                                                           internet in areas with limited access. And we develop automated
                                                           sysems to improve our ability to detect and remove abusive and
                                                           dangerous activity that may harm our community and the integrity of our
                                                           Products.


                                                           Research ways to make our services better:
                                                           We engage in research and collaborate with others to improve our
                                                           Products. One way we do this is by analyzing the data we have and



https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
Terms of Service
                                Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 4 of 10
                                                                undersanding how people use our Products. You can learn more about
                                                                some of our research eforts.


                                                                Provide consisent and seamless experiences across the
                                                                Facebook Company Products:
                                                                Our Products help you fnd and connect with people, groups,
                                                                businesses, organizations, and others that are important to you. We
                                                                design our sysems so that your experience is consisent and seamless
                                                                across the diferent Facebook Company Products that you use. For
                                                                example, we use data about the people you engage with on Facebook
                                                                to make it easier for you to connect with them on Insagram or
                                                                Messenger, and we enable you to communicate with a business you
                                                                follow on Facebook through Messenger.


                                                                Enable global access to our services:
                                                                To operate our global service, we need to sore and disribute content
                                                                and data in our data centers and sysems around the world, including
                                                                outside your country of residence. This infrasructure may be operated
                                                                or controlled by Facebook, Inc., Facebook Ireland Limited, or its
                                                                afliates.




                                                                Return to top



                                                           2. Our Data Policy and Your Privacy
                                                           Choices
                                                           To provide these services, we mus collect and use your personal data. We detail our
                                                           practices in the Data Policy, which you mus agree to in order to use our Products.

                                                           We also encourage you to review the privacy choices you have in your settings.




                                                                Return to top



                                                           3. Your Commitments to Facebook
                                                           and Our Community
                                                           We provide these services to you and others to help advance our mission. In exchange,
                                                           we need you to make the following commitments:


                                                                1. Who can use Facebook
                                                                When people sand behind their opinions and actions, our community is


https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
Terms of Service
                                Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 5 of 10
                                                           safer and more accountable. For that reason, you mus:

                                                                  Use the same name that you use in everyday life.

                                                                  Provide accurate information about yourself.

                                                                  Create only one account (your own) and use your timeline for
                                                                  personal purposes.

                                                                  Not share your password, give access to your Facebook account
                                                                  to others, or transfer your account to anyone else (without our
                                                                  permission).

                                                           We try to make Facebook broadly available to everyone, but you cannot
                                                           use Facebook if:

                                                                  You are under 13 years old.

                                                                  You are a convicted sex ofender.

                                                                  We previously disabled your account for violations of our terms
                                                                  or policies.

                                                                  You are prohibited from receiving our products, services, or
                                                                  software under applicable laws.


                                                           2. What you can share and do on Facebook
                                                           We want people to use Facebook to express themselves and to share
                                                           content that is important to them, but not at the expense of the safety
                                                           and well-being of others or the integrity of our community. You therefore
                                                           agree not to engage in the conduct described below (or to facilitate or
                                                           support others in doing so):

                                                             1. You may not use our Products to do or share anything:

                                                                        That violates these Terms, our Community Standards, and
                                                                        other terms and policies that apply to your use of
                                                                        Facebook.

                                                                        That is unlawful, misleading, discriminatory or fraudulent.

                                                                        That infringes or violates someone else's rights.

                                                             2. You may not upload viruses or malicious code or do anything that
                                                                could disable, overburden, or impair the proper working or
                                                                appearance of our Products.

                                                             3. You may not access or collect data from our Products using
                                                                automated means (without our prior permission) or attempt to
                                                                access data you do not have permission to access.

                                                           We can remove content you share in violation of these provisions and, if
                                                           applicable, we may take action agains your account, for the reasons
                                                           described below. We may also disable your account if you repeatedly
                                                           infringe other people's intellectual property rights.

                                                           To help support our community, we encourage you to report content or
                                                           conduct that you believe violates your rights (including intellectual
                                                           property rights) or our terms and policies.




https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
Terms of Service
                                Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 6 of 10
                                                           3. The permissions you give us
                                                           We need certain permissions from you to provide our services:

                                                             1. Permission to use content you create and share: You own the
                                                                content you create and share on Facebook and the other
                                                                Facebook Products you use, and nothing in these Terms takes
                                                                away the rights you have to your own content. You are free to
                                                                share your content with anyone else, wherever you want. To
                                                                provide our services, though, we need you to give us some legal
                                                                permissions to use that content.

                                                                Specifcally, when you share, pos, or upload content that is
                                                                covered by intellectual property rights (like photos or videos) on or
                                                                in connection with our Products, you grant us a non-exclusive,
                                                                transferable, sub-licensable, royalty-free, and worldwide license to
                                                                hos, use, disribute, modify, run, copy, publicly perform or display,
                                                                translate, and create derivative works of your content (consisent
                                                                with your privacy and application settings). This means, for
                                                                example, that if you share a photo on Facebook, you give us
                                                                permission to sore, copy, and share it with others (again,
                                                                consisent with your settings) such as service providers that
                                                                support our service or other Facebook Products you use.

                                                                You can end this license any time by deleting your content or
                                                                account. You should know that, for technical reasons, content you
                                                                delete may persis for a limited period of time in backup copies
                                                                (though it will not be visible to other users). In addition, content
                                                                you delete may continue to appear if you have shared it with
                                                                others and they have not deleted it.

                                                             2. Permission to use your name, profle picture, and information
                                                                about your actions with ads and sponsored content: You give us
                                                                permission to use your name and profle picture and information
                                                                about actions you have taken on Facebook next to or in
                                                                connection with ads, ofers, and other sponsored content that we
                                                                display across our Products, without any compensation to you. For
                                                                example, we may show your friends that you are interesed in an
                                                                advertised event or have liked a Page created by a brand that has
                                                                paid us to display its ads on Facebook. Ads like this can be seen
                                                                only by people who have your permission to see the actions
                                                                you've taken on Facebook. You can learn more about your ad
                                                                settings and preferences.

                                                                If you are under the age of eighteen (18), you represent that a
                                                                parent or legal guardian also agrees to this section on your behalf.
                                                                (This language is included pursuant to a court-approved legal
                                                                settlement.)

                                                             3. Permission to update software you use or download: If you
                                                                download or use our software, you give us permission to
                                                                download and insall upgrades, updates, and additional features to
                                                                improve, enhance, and further develop it.



                                                           4. Limits on using our intellectual property



https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
Terms of Service
                                Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 7 of 10
                                                             If you use content covered by intellectual property rights that we have
                                                             and make available in our Products (for example, images, designs,
                                                             videos, or sounds we provide that you add to content you create or
                                                             share on Facebook), we retain all rights to that content (but not yours).
                                                             You can only use our copyrights or trademarks (or any similar marks) as
                                                             expressly permitted by our Brand Usage Guidelines or with our prior
                                                             written permission. You mus obtain our written permission (or
                                                             permission under an open source license) to modify, create derivative
                                                             works of, decompile, or otherwise attempt to extract source code from
                                                             us.




                                                             Return to top



                                                           4. Additional provisions
                                                             1. Updating our Terms
                                                             We work consantly to improve our services and develop new features
                                                             to make our Products better for you and our community. As a result, we
                                                             may need to update these Terms from time to time to accurately refect
                                                             our services and practices. Unless otherwise required by law, we will
                                                             notify you before we make changes to these Terms and give you an
                                                             opportunity to review them before they go into efect. Once any updated
                                                             Terms are in efect, you will be bound by them if you continue to use our
                                                             Products.

                                                             We hope that you will continue using our Products, but if you do not
                                                             agree to our updated Terms and no longer want to be a part of the
                                                             Facebook community, you can delete your account at any time.


                                                             2. Account suspension or termination
                                                              We want Facebook to be a place where people feel welcome and safe
                                                             to express themselves and share their thoughts and ideas.

                                                             If we determine that you have violated our terms or policies, we may
                                                             take action agains your account to protect our community and services,
                                                             including by suspending access to your account or disabling it. We may
                                                             also suspend or disable your account if you create risk or legal
                                                             exposure for us or when we are permitted or required to do so by law.
                                                             Where appropriate, we will notify you about your account the next time
                                                             you try to access it. You can learn more about what you can do if your
                                                             account has been disabled.

                                                             If you delete or we disable your account, these Terms shall terminate as
                                                             an agreement between you and us, but the following provisions will
                                                             remain in place: 3, 4.2-4.5


                                                             3. Limits on liability
                                                             We work hard to provide the bes Products we can and to specify clear


https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
Terms of Service
                                Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 8 of 10
                                                           guidelines for everyone who uses them. Our Products, however, are
                                                           provided "as is," and we make no guarantees that they always will be
                                                           safe, secure, or error-free, or that they will function without disruptions,
                                                           delays, or imperfections. To the extent permitted by law, we also
                                                           DISCLAIM ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED,
                                                           INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY,
                                                           FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-
                                                           INFRINGEMENT. We do not control or direct what people and others do
                                                           or say, and we are not responsible for their actions or conduct (whether
                                                           online or ofine) or any content they share (including ofensive,
                                                           inappropriate, obscene, unlawful, and other objectionable content).

                                                           We cannot predict when issues might arise with our Products.
                                                           Accordingly, our liability shall be limited to the fulles extent permitted by
                                                           applicable law, and under no circumsance will we be liable to you for
                                                           any los profts, revenues, information, or data, or consequential,
                                                           special, indirect, exemplary, punitive, or incidental damages arising out
                                                           of or related to these Terms or the Facebook Products, even if we have
                                                           been advised of the possibility of such damages. Our aggregate liability
                                                           arising out of or relating to these Terms or the Facebook Products will
                                                           not exceed the greater of $100 or the amount you have paid us in the
                                                           pas twelve months.


                                                           4. Disputes
                                                           We try to provide clear rules so that we can limit or hopefully avoid
                                                           disputes between you and us. If a dispute does arise, however, it's
                                                           useful to know up front where it can be resolved and what laws will
                                                           apply.

                                                           For any claim, cause of action, or dispute you have agains us that
                                                           arises out of or relates to these Terms or the Facebook Products
                                                           ("claim"), you agree that it will be resolved exclusively in the U.S. Disrict
                                                           Court for the Northern Disrict of California or a sate court located in
                                                           San Mateo County. You also agree to submit to the personal jurisdiction
                                                           of either of these courts for the purpose of litigating any such claim, and
                                                           that the laws of the State of California will govern these Terms and any
                                                           claim, without regard to confict of law provisions.


                                                           5. Other

                                                              1. These Terms (formerly known as the Statement of Rights and
                                                                 Responsibilities) make up the entire agreement between you and
                                                                 Facebook, Inc. regarding your use of our Products. They
                                                                 supersede any prior agreements.

                                                              2. Some of the Products we ofer are also governed by supplemental
                                                                 terms. If you use any of those Products, supplemental terms will
                                                                 be made available and will become part of our agreement with
                                                                 you. For insance, if you access or use our Products for
                                                                 commercial or business purposes, such as buying ads, selling
                                                                 products, developing apps, managing a group or Page for your
                                                                 business, or using our measurement services, you mus agree to
                                                                 our Commercial Terms . If you pos or share content containing



https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
Terms of Service
                                Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 9 of 10
                                                                    music, you mus comply with our Music Guidelines. To the extent
                                                                    any supplemental terms confict with these Terms, the
                                                                    supplemental terms shall govern to the extent of the confict.

                                                                  3. If any portion of these Terms are found to be unenforceable, the
                                                                     remaining portion will remain in full force and efect. If we fail to
                                                                     enforce any of these Terms, it will not be considered a waiver. Any
                                                                     amendment to or waiver of these Terms mus be made in writing
                                                                     and signed by us.

                                                                  4. You will not transfer any of your rights or obligations under these
                                                                     Terms to anyone else without our consent.
                                                                  5. You may designate a person (called a legacy contact) to manage
                                                                    your account if it is memorialized. Only your legacy contact or a
                                                                    person who you have identifed in a valid will or similar document
                                                                    expressing clear consent to disclose your content upon death or
                                                                    incapacity will be able to seek disclosure from your account after it
                                                                    is memorialized.

                                                                  6. These Terms do not confer any third-party benefciary rights. All of
                                                                     our rights and obligations under these Terms are freely assignable
                                                                     by us in connection with a merger, acquisition, or sale of assets, or
                                                                    by operation of law or otherwise.

                                                                  7. You should know that we may need to change the username for
                                                                     your account in certain circumsances (for example, if someone
                                                                    else claims the username and it appears unrelated to the name
                                                                    you use in everyday life).

                                                                  8. We always appreciate your feedback and other suggesions about
                                                                     our products and services. But you should know that we may use
                                                                    them without any resriction or obligation to compensate you, and
                                                                    we are under no obligation to keep them confdential.

                                                                  9. We reserve all rights not expressly granted to you.




                                                               Return to top



                                                           5. Other terms and policies that may
                                                           apply to you
                                                            Community Standards: These guidelines outline our sandards regarding the content
                                                            you pos to Facebook and your activity on Facebook and other Facebook Products.

                                                            Commercial Terms : These terms apply if you also access or use our Products for any
                                                            commercial or business purpose, including advertising, operating an app on our
                                                            Platform, using our measurement services, managing a group or a Page for a
                                                            business, or selling goods or services.

                                                            Advertising Policies: These policies specify what types of ad content are allowed by


https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
Terms of Service
                                Case 5:17-cv-07232-BLF Document 143-2 Filed 07/17/19 Page 10 of 10
                                                                              partners who advertise across the Facebook Products.

                                                                              Self-Serve Ad Terms : These terms apply when you use self-serve advertising
                                                                              interfaces to create, submit, or deliver advertising or other commercial or sponsored
                                                                              activity or content.

                                                                              Pages, Groups and Events Policy: These guidelines apply if you create or adminiser
                                                                              a Facebook Page, group, or event, or if you use Facebook to communicate or
                                                                              adminiser a promotion.

                                                                              Facebook Platform Policy: These guidelines outline the policies that apply to your use
                                                                              of our Platform (for example, for developers or operators of a Platform application or
                                                                              website or if you use social plugins).

                                                                              Developer Payment Terms : These terms apply to developers of applications that use
                                                                              Facebook Payments.

                                                                              Community Payment Terms : These terms apply to payments made on or through
                                                                              Facebook.

                                                                              Commerce Policies: These guidelines outline the policies that apply when you ofer
                                                                              products and services for sale on Facebook.

                                                                              Facebook Brand Resources: These guidelines outline the policies that apply to use of
                                                                              Facebook trademarks, logos, and screenshots.

                                                                              Music Guidelines: These guidelines outline the policies that apply if you pos or share
                                                                              content containing music on Facebook.


                                                                           Date of Las Revision: April 19th, 2018




   English (US) Español Français (France) 中文(简体) ‫ العربية‬Português (Brasil) Italiano 한국어 Deutsch                            日本語


   Sign Up     Log In      Messenger     Facebook Lite     Watch     People      Profiles   Pages    Page Categories   Events    Places    Games     Locations   Marketplace
   Groups      Instagram     Local     Fundraisers   Services      About      Create Ad     Create Page   Developers   Careers   Privacy   Cookies     Ad Choices      Terms
   Account Security     Login Help      Help


   Facebook © 2019




https://www.facebook.com/terms.php[7/17/2019 3:58:31 PM]
